Title: To George Washington from Henry Laurens, 13 October 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            [Philadelphia] 13th October [1778]
          
          My last trouble to your Excellency was dated the 9th by Messenger Dodd who was detained by bad weather and a little management of his own until yesterday.
          Within the present inclosure your Excellency will receive the undermentioned Papers.
          1. An Act of Congress of the 12th Inst. strictly enjoining all Officers in the Army of the United States to see that the good and wholsome Laws provided for the preservation of Morals among the Soldiers be duly observed.
          2. Extract of a Letter from Governor Livingston dated the 2nd Instant, received this day.
          Congress have directed me to request your Excellency to give proper Orders for suppressing the evil complained of by the Governor.
          3. Copy of a Letter from Colo. Hartley dated Sunbury 8th October 1778.
          4. An Act of Congress of this date founded on Colonel Hartley’s Letter for preventing the Enemy from occupying a Post at Chemung &c.
        